In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Fartnow, J.), dated December 1, 2003, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. The plaintiffs failure to establish the cause of her fall was fatal to her case {see Amadio v Pathmark Stores, 253 AD2d 834 [1998]). The defendants demonstrated their prima facie entitlement to judgment as a matter of law through the plaintiff’s deposition testimony that she was unable to identify the cause of her accident.
In opposition, the plaintiff failed to raise a triable issue of *220fact. The plaintiff alleged that she would not have fallen had the staircase been equipped with handrails. In addition, the plaintiffs expert opined in an affidavit that the subject staircase violated several provisions of the New York City Administrative Code contributing to an unsafe condition. However, the plaintiff failed to present any evidence connecting any allegedly unsafe condition to her fall (see Grob v Kings Realty Assoc., 4 AD3d 394 [2004]; see also Blanco v Oliveri, 304 AD2d 599 [2003]). Thus, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Ritter, J.P., Townes, Mastro and Skelos, JJ., concur.